Salinger, J.
(concurring). No distinction should be based on the fact that one injury was caused by the act of God in creating a windstorm, and that another was due to the act of God in creating lightning. A or do I deem the naked fact that injury was caused by any act of God to be controlling. And nothing in Griffith v. Gole Bros, militates against a recovery in the case before us. That case distinctly holds that death from being struck by lightning may be compensable. The test is not whether the injury was caused by an act of God, but is whether the one injured was, by his employment, specially endangered by the act of God, be it lightning or windstorm. This decedent was more exposed to such injury than mankind generally. If an approaching storm seemed threatening, it was his duty to close windows. That might keep him in the path of the storm after his fellow employees had left the building and gotten out of the path of the storm. I base my concurrence on the fact that the nature of the employment was one that forced the employee to be specially subject to the danger from certain acts of God.